Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 received on 07/24/2020 are presently pending in the application and examined below, of which claims 1, 10, and 19 are presented in independent form.

Drawings
	The drawings were received on 07/24/2020 and 08/18/2020. These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, JR. et al. (US 2016/0292680) (hereafter Wilson) and in view of Rose et al. (US 2019/0266146) (hereafter Rose).

Regarding claim 1 Wilson teaches: A method for extendable cryptography in a distributed ledger comprising: receiving a request to process an object by generating a new record data of the object and adding, to a distributed ledger (Wilson, in Para. [0005] discloses “An exemplary embodiment digital asset settlement method includes receiving from a first user an authorization for a conditional transaction involving a right of the first user over a digital asset, which has been recorded on a distributed ledger”), a new record comprising the new record data associated with the object; obtaining hash information for a preceding record in the distributed ledger (Wilson, in Para. [0013] discloses “each digital asset payor transfers a digital asset to each successive recipient, in tum, by digitally ratifying a record including a hash of the previous transaction and the rights of the recipient”), the hash information comprising (1) a platform hash generated by a platform cryptographic scheme of the distributed ledger (Examiner note: platform hash is defined in Para. [0030] as a hash of previous records which is met by a combination of previous hash combined/concatenated with a selected block) (Wilson, in Para. [0041] discloses “The timestamp server implements a process 200 that takes a cryptographic hash 215 of the combination (e.g., concatenation, without limitation) of a previous hash combined with a block 210 including one or more items”);
[and (2) a custom hash generated by a custom cryptographic scheme for a security requirement] 
generating, via the platform cryptographic scheme, a new platform hash for the new record; generating, via the custom cryptographic scheme, a new custom hash for the new record; creating a main portion of the new record, the main portion comprising (1) the new record data, (2) the platform hash of the previous record, and (3) the new platform hash; generating and appending an extendable portion to the new record, wherein the extendable portion comprises (1) the custom hash of the previous record and (2) the new custom hash (Examiner note: generation of a new platform hash comprising record data, previous platform hash, and custom hash is met by a generation of settlement platform of Wilson comprising previous hash as well as variety of digital assets) (Wilson, in Para. [0046] discloses “a digital asset settlement platform, such as, for example, a digital assets intermediary settlement platform with an application layer of trust, may be configured to provide settlement services for digital assets which can be defined to include fungible assets, references to title for an asset, an obligation, a credit, and/or an authorization, without limitation.” Wilson, in Para. [0041] discloses “this transaction item 120 may be included in a subsequent block 220, which is cryptographically hashed in combination with the output of the previous hash 215”); and adding the new record, comprising both the main portion and the extendable portion, to the distributed ledger (Wilson, in Para. [0044] discloses “Each new block incorporates a group of accepted transactions, and is added to the blockchain”).
Wilson fails to explicitly teach: and (2) a custom hash generated by a custom cryptographic scheme for a security requirement; 
Rose from the analogous technical field teaches: and (2) a custom hash generated by a custom cryptographic scheme for a security requirement; (Examiner note: custom hash is defined in Para. [0010] as a hash generated from the records comprising cryptographic algorithm and other custom/client/user data which is met by hashing scheme of Rose) (Rose, in Para. [0029] discloses “This data undergoes a hashing process using SHA-256 or another more advanced hashing algorithm to create a unique limited character number sequence that creates a digital signature (i.e., a hash) for the data provided.” Rose, in Para. [0055] discloses “the various illustrative logical blocks, modules, circuits, and algorithm steps described herein may be implemented as electronic hardware, computer software, or combinations of both, depending on the application and functionality” Rose, in Para. [0035] discloses “The system secure archiver 106 determines a time of the previous log, creates a log of all changes to the system database 121 based on the time of the previous log, and generates a hash from the created log.” Rose, in Para. [0027] discloses “the client data collection application 103 transmits changes to the system interface application 105 as any such changes (i.e., data) is entered into the client front end application 111 (i.e., client user interface) and stored in the client archive system 110”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, in view of the teaching of Rose which discloses implementation of standard and advanced hashing algorithms, in order to improve security of data processing within both system and custom platforms including current and previous records (Rose, [0027, 0029, 0035, 0055]).

Regarding claim 2 Wilson fails to explicitly teach: The method of claim 1, wherein the main portion further comprises a record identifier of the new record.
Rose from the analogous technical field teaches: The method of claim 1, wherein the main portion further comprises a record identifier of the new record. 
(Examiner note: record identifier is met by the identifying the history of transactions/changes to data of Rose) (Rose, in Para. [0017] discloses “a partial block diagram and flow chart showing a system audit engine identifying the history of changes to data in a client archive system using a system database in a system for auditing the client archive system.” Rose, in Para. [0045] discloses “A unique identifier is created for this encounter to be hashed and a link to the patient name is created on the client archive system 110 and system secure archiver 106”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, in view of the teaching of Rose which discloses identification of the history of changes by data processing, in order to improve security of the data management in the system (Rose, [0017, 0045]).

Regarding claim 3 Wilson teaches: The method of claim 1, wherein the new record data comprises information about a transaction between a first counterparty and a second counterparty (Wilson, in Para. [0044] discloses “Each new block incorporates a group of accepted transactions, and is added to the blockchain”),
Wilson fails to explicitly teach: wherein the first counterparty provides the custom cryptographic scheme to the platform and the second counterparty provides a different custom cryptographic scheme to the platform, and wherein both the custom cryptographic scheme and the different custom cryptographic scheme are supported natively by the platform and not implemented on a business logic level, further comprising: generating another custom hash via the different custom cryptographic scheme; and including the another custom hash in the extendable portion.  
Rose from the analogous technical field teaches: wherein the first counterparty provides the custom cryptographic scheme to the platform  (Examiner note: the custom cryptographic scheme relevant to the first counterparty is met by the client/custom encryption procedure based on application specific data format of Rose) (Rose, in Para. [0027] discloses “the system interface application 105 is configured to receive data from the client data collection application 103, format the received data, encrypt the formatted received data to create an encrypted data package, and provide the encrypted data package to the system secure archiver 106 via a communications network”)
and the second counterparty provides a different custom cryptographic scheme to the platform (Examiner note: the custom cryptographic scheme relevant to the second counterparty is met by the second feature of the encryption procedure of Rose) (Rose, in Para. [0029] discloses “A second feature of cryptographic hash functions is that the output will always be a set number of characters (e.g., the SHA-256 hash algorithm creates hashes that are always 256 bits).”)
and wherein both the custom cryptographic scheme and the different custom cryptographic scheme are supported natively by the platform and not implemented on a business logic level, (Examiner note: hash generation, i.e. cryptographic scheme, based on a new log of Rose comprising previous logs including relevant modifications which meets the limitation of the different custom cryptographic scheme) (Rose, in Para. [0035] discloses “The system secure archiver 106 determines a time of the previous log, creates a log of all changes to the system database 121 based on the time of the previous log, and generates a hash from the created log.”)
further comprising: generating another custom hash via the different custom cryptographic scheme; (Examiner note: as noted above, custom hash is defined in Para. [0010] as a hash generated from the records comprising cryptographic algorithm and other custom/client/user data which is met by hashing scheme of Rose) (Rose, in Para. [0029] discloses “This data undergoes a hashing process using SHA-256 or another more advanced hashing algorithm to create a unique limited character number sequence that creates a digital signature (i.e., a hash) for the data provided.” Rose, in Para. [0055] discloses “the various illustrative logical blocks, modules, circuits, and algorithm steps described herein may be implemented as electronic hardware, computer software, or combinations of both, depending on the application and functionality”) and including the another custom hash in the extendable portion (Examiner note: creation of extendable portion is met by the generation of the data package of Rose comprising all modifications/changes made) (Rose, in Para. [0028] discloses “the system interface application 105 is configured to periodically poll the client data collection application 103 at the client archive system 110 for changes to the client archive system 110, determine changes to the client archive system 110, and generate the data package for the system secure archiver 106 as a function of the determined changes to the client archive system 110.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, in view of the teaching of Rose which discloses a cryptographic encryption scheme containing two portions related to the client cryptographic scheme and another scheme comprising data package generation including previously made modifications in order to achieve a secured encryption scheme with controllable encryption algorithm (Rose, [0027, 0028, 0029, 0035, 0055])

Regarding claim 4 Wilson fails to explicitly teach: The method of claim 3, wherein the custom cryptographic scheme comprises an algorithm for applying a cryptographic transformation and identifies compatible data formats for the cryptographic transformation, wherein being provided the custom cryptographic scheme comprises: receiving executable code of the custom cryptographic scheme for storage in a payload of a record associated with an object dedicated for storing cryptographic schemes, prior 
Rose from the analogous technical field teaches: The method of claim 3, wherein the custom cryptographic scheme comprises an algorithm for applying a cryptographic transformation and identifies compatible data formats for the cryptographic transformation (Rose, in Para. [0029] discloses “This data undergoes a hashing process using SHA-256 or another more advanced hashing algorithm to create a unique limited character number sequence that creates a digital signature (i.e., a hash) for the data provided.”),
wherein being provided the custom cryptographic scheme comprises: receiving executable code of the custom cryptographic scheme for storage in a payload of a record associated with an object dedicated for storing cryptographic schemes, prior to receiving the request to add the new record (Examiner note: as noted above, the custom cryptographic scheme is met by the client/custom encryption procedure based on application specific data format of Rose) (Rose, in Para. [0027] discloses “the system interface application 105 is configured to receive data from the client data collection application 103, format the received data, encrypt the formatted received data to create an encrypted data package, and provide the encrypted data package to the system secure archiver 106 via a communications network”); storing the executable code in the payload (Rose, in Para. [0008] discloses “The blockchain interface is configured to store the created hash on a blockchain and receive a storage receipt and timestamp corresponding to the created hash.”); and invoking the executable code to generate the custom hash (Examiner note: as noted above, custom hash is defined in Para. [0010] as a hash generated from the records comprising cryptographic algorithm and other custom/client/user data which is met by hashing scheme of Rose) (Rose, in Para. [0029] discloses “This data undergoes a hashing process using SHA-256 or another more advanced hashing algorithm to create a unique limited character number sequence that creates a digital signature (i.e., a hash) for the data provided.” Rose, in Para. [0055] discloses “steps of a method or process described herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, in view of the teaching of Rose which discloses a cryptographic encryption scheme comprising the client cryptographic scheme and data package generation procedure including previously made modifications in order to achieve a secured encryption scheme with controllable encryption algorithm (Rose, [0008, 0027, 0029, 0055])

Regarding claim 5 Wilson teaches: The method of claim 1, wherein custom hashes of all records in the distributed ledger are comprised in an integrity directory, wherein the integrity directory is a dedicated subsection of each record in the distributed ledger (Examiner note: integrity directory in disclosed in Para. [0011] logically linked subsections of the distributed ledger) (Wilson, in Para. [0008] discloses “Optionally, the data server provides a link between digital assets and conventional assets. Optionally, the distributed blockchain comprises at least one unused transaction output from a transaction comprising at least one digital asset and at least one conventional asset” Wilson, in Para. [0057] discloses “A digital asset intermediary electronic settlement platform offers an integrated approach between digital assets and other established asset classes”) 
Wilson fails to explicitly teach: and comprises the extendable portion of the new record.
Rose from the analogous technical field teaches: and comprises the extendable portion of the new record (Examiner note: as noted above, creation of extendable portion is met by the generation of the data package of Rose comprising all modifications/changes made) (Rose, in Para. [0028] discloses “the system interface application 105 is configured to periodically poll the client data collection application 103 at the client archive system 110 for changes to the client archive system 110, determine changes to the client archive system 110, and generate the data package for the system secure archiver 106 as a function of the determined changes to the client archive system 110.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, in view of the teaching of Rose which discloses a cryptographic encryption scheme containing client cryptographic scheme and another scheme comprising data package generation including previously made modifications in order to achieve a secured encryption scheme with controllable encryption algorithm (Rose, [0028])

Regarding claim 6 Wilson teaches: The method of claim 5, wherein each record may comprise a plurality of integrity directories (Examiner note: integrity directory in disclosed in Para. [0011] as logically linked subsections of the distributed ledger) (Wilson, in Para. [0008] discloses “Optionally, the data server provides a link between digital assets and conventional assets. Optionally, the distributed blockchain comprises at least one unused transaction output from a transaction comprising at least one digital asset and at least one conventional asset”), wherein each integrity directory is associated with one or more cryptography schemes (Examiner note: as noted above, a cryptographic scheme generating a platform hash is defined in Para. [0030] as a hash of previous records which is met by a combination of previous hash combined/concatenated with a selected block) (Wilson, in Para. [0041] discloses “The timestamp server implements a process 200 that takes a cryptographic hash 215 of the combination (e.g., concatenation, without limitation) of a previous hash combined with a block 210 including one or more items”).

Regarding claim 7 Wilson teaches: The method of claim 5, wherein the integrity directory further comprises custom signatures (Examiner note: as noted above, integrity directory in disclosed in Para. [0011] as logically linked subsections of the distributed ledger) (Wilson, in Para. [0008] discloses “Optionally, the data server provides a link between digital assets and conventional assets. Optionally, the distributed blockchain comprises at least one unused transaction output from a transaction comprising at least one digital asset and at least one conventional asset” Wilson, in Para. [0100] discloses “After an appropriate number of confirmations in the blockchain, seller multi-signature application controls an active balance of digital assets rights in the form of utxo2 for the balance of the time period (for example, 24 hours) that can be used to settle contra-transactions (1310)”).

 Regarding claim 8 Wilson fails to explicitly teach: The method of claim 5, wherein the integrity directory is a cross-record sequence for the distributed ledger
Rose from the analogous technical field teaches:  The method of claim 5, wherein the integrity directory is a cross-record sequence for the distributed ledger (Examiner note: a cross-record sequence for the distributed ledger is disclosed in Para. [0035] as implementation of several different cryptography schemes) (Rose, in Para. [0029] discloses “This data undergoes a hashing process using SHA-256 or another more advanced hashing algorithm to create a unique limited character number sequence that creates a digital signature (i.e., a hash) for the data provided.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, in view of the teaching of Rose which discloses an implementation of different cryptographic/encryption schemes/algorithms in order to improve security of the encrypted data (Rose, [0029]).

Regarding claim 9 Wilson teaches: The method of claim 5, wherein the integrity directory further comprises auxiliary information (Examiner note: as noted above, integrity directory in disclosed in Para. [0011] as logically linked subsections of the distributed ledger) (Wilson, in Para. [0008] discloses “Optionally, the data server provides a link between digital assets and conventional assets. Optionally, the distributed blockchain comprises at least one unused transaction output from a transaction comprising at least one digital asset and at least one conventional asset”) identifying physical nodes involved in transaction processing within the platform of the distributed ledger (Wilson, in Para. [0007] discloses “An exemplary embodiment digital asset electronic settlement platform includes nodes, a plurality of which have a copy of a distributed ledger stored thereon”. Wilson, in Para. [0062] discloses “any digital asset (such as, for example, but not limited to, a quantity of bitcoin) may be associated with a unique identifier or right on a distributed ledger which may, in some ledger implementations (e.g., those using unused transaction outputs or "utxo"), be referred to as a token.”).

Regarding claim 10, claim 10 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 depended on claim 10 discloses a system that is substantially equivalent to the method of claim 2 depended on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 depended on claim 10 discloses a system that is substantially equivalent to the method of claim 3 depended on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 depended on claim 12 discloses a system that is substantially equivalent to the method of claim 4 depended on claim 3. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 depended on claim 10 discloses a system that is substantially equivalent to the method of claim 5 depended on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 depended on claim 14 discloses a system that is substantially equivalent to the method of claim 6 depended on claim 5. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 depended on claim 14 discloses a system that is substantially equivalent to the method of claim 7 depended on claim 5. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 depended on claim 14 discloses a system that is substantially equivalent to the method of claim 8 depended on claim 5. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 depended on claim 14 discloses a system that is substantially equivalent to the method of claim 9 depended on claim 5. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 depended on claim 19 discloses a medium that is substantially equivalent to the method of claim 2 depended on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     

/TRANG T DOAN/Primary Examiner, Art Unit 2431